Citation Nr: 1203703	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served in the Florida Army National Guard from April 1980 to April 1992.  He served on active duty for training from July 7, 1980, to September 8, 1980, and from July 27, 1981, to September 27, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  

In July 2008, the Board remanded the claim for additional development and adjudicative action.  When the case came back to the Board, it denied an initial evaluation in excess of 10 percent in a December 2009 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 Memorandum Decision, the Court set aside the Board's December 2009 decision and remanded the claim for further proceedings consistent with the decision (the Board will address the Court's decision in more detail below).  The case has been returned to the Board for further appellate review. 

In February 2010, while the claim was pending before the Court, the RO awarded a 20 percent evaluation for left eye defect with decreased visual acuity and pale disc secondary to injury, effective December 6, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999) (In initial ratings cases, VA can assign separate ratings for separate periods of time based on the facts found).  In May 2010, VA received a letter from the Veteran, wherein he wrote, "I agree with your decision to assign me a 10% increase in pay, but I do not agree with the dates. . . .  I feel the Review Board's decision to increase the percentage is correct, but this same appeal started back in January 2004."  See id.

The Board finds that this statement establishes that the Veteran is satisfied with the 20 percent evaluation assigned to the service-connected left eye disability and that he wants the 20 percent evaluation from the time of the award of his claim for service connection for the left eye disability, which is December 22, 2003.  The Board has thus limited the appeal to pertaining to the period from December 2003 to December 2009, during which time the service-connected disability was evaluated as 10 percent disabling.  

If the Veteran is not satisfied with the 20 percent evaluation, he should inform VA in writing so that it can take proper action.  For now, however, the Board finds that the issue before it is entitlement to an initial evaluation in excess of 10 percent prior to December 6, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2009 Board decision, it noted that central visual acuity is rated on the basis of corrected distance vision.  Id. on page 11; see also 38 C.F.R. § 4.76(b) (2011).  It also noted that private medical records had shown reports of the Veteran's visual acuity in the left eye as being 20/100, 20/150, and 20/400 but that none of the reports indicated whether the readings were measuring distant or near vision.  Id.   Thus, the Board chose not to use these numbers in determining whether an evaluation in excess of 10 percent for the service-connected left eye disability was warranted.

In the Court's decision, it addressed the November 2008 private medical record, wherein the examiner wrote that the Veteran had visual acuity in the left eye of "less than 20/400" and found that the Board should have sought clarification of whether the November 2008 private examination had measured corrected near or distance visual acuity, citing to Savage v. Shinseki, 24 Vet. App. 259 (2011) (determining it was error for Board not to seek clarification from private examiner as to whether the Maryland CNC Word Recognition test was used during private testing).  See slip opinion on page 2.  Specifically, the Court noted that if the measurement taken on that day was corrected distant acuity, it would support the Veteran's allegation of an increased rating.  Id.

Thus, the Board will remand for VA to request clarification from the November 2008 private examiner regarding the visual acuity reported at that time.

Additionally, in a September 2009 rating decision, the RO denied service connection for headaches.  In a VA Form 9, Appeal to the Board, received in September 2009, the Veteran indicated he wanted to appeal the denial of service connection for headaches.  See id.  The Board finds that this was a valid notice of disagreement.  See 38 C.F.R. § 20.201 (2011).  Both the claims file and the Veteran's file in Virtual VA do not show that a statement of the case has been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask that he provide permission for VA to obtain information and any additional records from Dr. C. Maitland.  The AMC/RO should contact Dr. Maitland for the following reasons:

	(i)  Request additional information with respect to the Veteran's November 12, 2008, examination report.  Request that he state whether the visual acuity in the left eye of "less than 20/400" was based upon uncorrected near vision, uncorrected distance vision, corrected near vision, or corrected distance vision.  

   (ii)  Request any additional results conducted in his office prior to or since November 2008.  If visual acuity is reported in any of the other records, Dr. Maitland should state whether the reported visual acuity in the left eye was based upon uncorrected near vision, uncorrected distance vision, corrected near vision, or corrected distance vision.  

All information obtained from Dr. Maitland should be attached in the claims folder for review.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

2.  The AMC/RO should issue to the Veteran a statement of the case as to his claim of entitlement to service connection for headaches.  The AMC/RO should advise him of the time period in which to perfect an appeal. If, and only if, he perfects an appeal as to these matters, should the case be returned to the Board for further consideration.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an evaluation in excess of 10 percent prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

